Citation Nr: 0932459	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  07-28 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder to include major depression, depressive disorder, 
attention deficit disorder, mood disorder, and bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from August 1965 to March 
1969.  He was awarded a Vietnam Service Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In May 2009, the Veteran appeared before the undersigned at a 
hearing at the RO.  At the hearing, the Veteran submitted 
additional evidence in support of his claim to the Board and 
waived his right to have the case remanded to the RO for 
review of the additional evidence.  Therefore, the Board 
finds that a remand for the RO's initial consideration of 
this evidence is not required and the Board may proceed with 
the adjudication of this appeal.  38 C.F.R. § 20.1304(c) 
(2008).  


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran has a current 
diagnosis of PTSD.     

2.  The evidence shows that the Veteran engaged in combat 
with the enemy in active service while serving aboard the USS 
John R. Craig and was awarded a Combat Action Ribbon for such 
service.  

3.  The Veteran has a personality disorder, which is not 
recognized as a disability pursuant to VA regulation.

4.  A psychiatric disorder to include major depression, 
depressive disorder, attention deficit disorder, mood 
disorder, and bipolar disorder, was detected after service, 
is not related to in-service disease or injury.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A psychiatric disorder to include major depression, 
depressive disorder, attention deficit disorder, mood 
disorder, and bipolar disorder, was detected after service, 
is not related to in-service disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders. DSM-IV provides that a valid diagnosis 
of PTSD requires that a person has been exposed to a 
traumatic event in which both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror. 

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court of Appeals for Veterans Claims 
(Court) is stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

Service connection for PTSD

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

There is medical evidence of a diagnosis of PTSD.  A VA 
mental health treatment record dated in May 2009 shows that 
PTSD was diagnosed.  The examiner, a PTSD clinical 
psychologist, indicated that the diagnosis of PTSD was 
related to the Veteran's exposure to traumatic stressors 
while serving in the Vietnam War and exposure to combat 
trauma.  The examiner stated that the traumatic experiences 
have resulted in a chronic pattern of intrusive 
recollections, hypervigilence, hyper arousal, emotional 
numbing, avoidance of reminder stimuli, and social isolation.  
The examiner stated that the Veteran's symptoms were 
generally severe.  The examiner noted that the Veteran chose 
to live in an isolated location to avoid provocation of his 
intrusive recollections and the Veteran experienced severe 
sleep deprivation, lack of concentration and attention, and 
frequent periods of enforced isolation from others.  See also 
a March 2009 VA treatment record signed by a separate 
clinical psychologist, which shows a diagnosis of PTSD.  
Other evidence in support of the Veteran's claim consists of 
private hospital records dated in June 2005 which indicate 
that the Veteran had a diagnosis of PTSD, although this 
diagnosis was not related to Vietnam service.  

There is probative evidence which weighs against the 
Veteran's claim and establishes that the Veteran does not 
have a current diagnosis of PTSD.  A VA examination report 
dated in February 2007 indicates that the Veteran did not 
meet the DSM-IV criteria for PTSD since the Veteran did not 
have any behavioral or social changes, or re-experiencing and 
heightened physiological arousal due to service.  An April 
2006 VA examination report indicates that the Veteran did not 
meet the criteria for a diagnosis of PTSD.  The examiner 
noted that despite the self report indices to the contrary, 
the Veteran neither reported nor exhibited symptoms 
consistent with an anxiety disorder of which PTSD was a 
subset.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given 
the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the Veteran currently has PTSD that is related to his 
period of service.  When the evidence is in such relative 
equipoise, the Board must give the Veteran the benefit of the 
doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Thus, the Board finds that the Veteran currently has a 
diagnosis of PTSD that is related to the Veteran's combat 
experiences in service.  

There is credible evidence that the Veteran served in combat 
in Vietnam.  Service records show that the Veteran served 
aboard the USS John R. Craig from October 1965 to February 
1968, specifically from October 1965 to January 1966, 
February 1966 to July 1967, and August 1967 to February 1968.  
A March 1967 commendation indicates that the USS John R. 
Craig took fire by enemy shore batteries.  The commendation 
indicated that the Veteran could wear a Navy "E" for the 
year of 1965 for contributions on the USS John R. Craig and 
this was awarded to Navy's finest combat units.  Another 
March 1967 commendation indicates that the USS John R. Craig 
was in direct combat with the enemy on three different 
occasions from November 11 to November 20, 1966.  

Correspondence from the Department of Navy, Office of the 
Chief of Naval Operations, dated in September 2002, indicates 
that all personnel attached or serving with the cited units 
are entitled to the award of a Combat Action Ribbon for 
November 14, 1996 and November 19, 1966.  

A November 1968 Report of Enlisted Performance Evaluation 
indicates that from May 1968 to November 1968, the Veteran 
served as a quartermaster aboard a PCF while attached to the 
Coastal Division Twelve.  The report indicates that the 
Veteran served in the coastal waters of Vietnam against 
hostile elements of the insurgent Viet Cong.  The Board finds 
that this is credible and probative evidence that the Veteran 
engaged in combat with the enemy and was awarded a Combat 
Action Ribbon.  Thus, corroborating evidence of a stressor 
event which caused PTSD is not necessary.   

The May 2009 VA treatment record establishes a link between 
the Veteran's PTSD and his combat trauma in Vietnam.  

The Board finds that the evidence is in equipoise as to 
whether the Veteran has PTSD due to combat in Vietnam.  
Accordingly, the evidence warrants the grant of service 
connection for PTSD. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002 & 
Supp. 2009) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations that implement the 
VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).  

Regarding the PTSD claim, a discussion addressing whether the 
mandates of the VCAA have been complied with is not 
warranted.  To the extent necessary, VA has fulfilled its 
duty to notify and to assist the Veteran in the development 
of his claim.  In light of the determination reached for this 
matter, no prejudice will result to the Veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).




Service connection for a psychiatric disorder

Initially, the Board notes that the claim for service 
connection for PTSD is addressed above and the diagnosis of 
PTSD will not be considered with the claim for service 
connection for a psychiatric disorder.  

The Veteran and his representative assert that the Veteran 
has had depression since service.  See the hearing transcript 
of the hearing before the Board dated in May 2009.  The 
initial question is whether there is evidence of a current 
psychiatric disorder.  The February 2007 VA examination 
report shows diagnoses of depressive disorder not otherwise 
specified, attention deficit disorder, and personality 
disorder not otherwise specified.  The April 2006 VA 
examination report shows diagnoses of mood disorder not 
otherwise specified, and personality disorder not otherwise 
specified with antisocial, dependent and passive aggressive 
features.  Treatment records from Dr. K. dated from May 2005 
to October 2005 show diagnoses of major depression, single 
episode; cocaine abuse; rule out bipolar disorder; and likely 
attention deficit hyperactivity disorder.  Records from the 
S.A. Hospital dated from April 2005 to June 2005 show 
diagnoses of bipolar disorder and major depression.   

The medical evidence of record shows diagnoses of personality 
disorders.  According to the applicable regulations, 
personality disorders are not diseases within the meaning of 
the legislation authorizing disability compensation.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).  

Regarding the diagnosis of cocaine abuse, the Board is 
precluded by law to award compensation resulting from a 
primary substance abuse disorder.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.301(d); Allen (William F.) v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  Regardless of when the Veteran's 
substance abuse disorders first began, the Board simply 
cannot award service connection for any disability that 
results from a voluntary substance abuse disorder, rather 
than resulting from a service-connected, non-willful 
misconduct origin.  There is no medical evidence suggesting 
that the Veteran's substance abuse is involuntary in nature 
and secondarily resulting from some disorder of non-willful 
misconduct origin.  The claim for service connection for 
substance abuse is denied as a matter of law.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.301(d); Allen, 237, F.3d 1368 (Fed. 
Cir. 2001).

Regarding the remaining diagnoses of major depression, 
bipolar disorder, and attention deficit disorder, for the 
Veteran to be successful in this claim, the evidence must 
show either that it is at least as likely as not that the 
current psychiatric disorders are related to a disease or 
injury that occurred in service.  

There is no evidence of  psychiatric disorder in service.  
Service treatment records show that upon examinations in 
August 1965 and March 1969, psychiatric examinations were 
normal.  

There is no competent medical evidence of a medical 
relationship between the psychiatric diagnoses and service.  
The Veteran underwent VA examinations in April 2006 and 
February 2007 and the examiners did not relate the disorders 
to the Veteran's period of service.  The April 2006 VA 
examination report indicates that the examiner concluded, 
after examination of the Veteran, review of his claims 
folder, and review of psychological tests results, that the 
Veteran did not exhibit symptoms consistent with an anxiety 
disorder or a depressive disorder.  The examiner concluded 
that the Veteran had an atypical mood disorder for which he 
was prescribed medication.  The examiner noted that the 
Veteran was not compliant with the medications by the 
Veteran's own report and he failed to clinically note 
evidence of a mood disorder.  The VA examiner stated that the 
irritability, aggressiveness, and anger which were hallmark 
to the Veteran's clinical presentation were an expression of 
serious character pathology.  The examiner opined that the 
Veteran's primary diagnosis was atypical personality disorder 
with antisocial, dependent, and passive-aggressive features.  
The examiner stated that given the Veteran's uneventful 
psychiatric history and his relative occupational and social 
success until April 2005, there was no reason to believe the 
disorder was aggravated by service or was caused to progress 
beyond its predicted course as a result of service.  The 
examiner indicated that as shown by the results of the MCMI, 
the Veteran appeared to have been destabilized by changes 
which either included or resulted in serious financial 
difficulties, the source of which can not be determined with 
certainty, but neither the changes nor the form in which the 
Veteran's emotional distress expressed itself would be 
inconsistent with the cocaine abuse diagnosis repeatedly 
noted in the Veteran's clinical documentation.  

The private hospital and treatment records dated from April 
2005 to October 2005 do not relate any of the psychiatric 
disorders to service.  These records show that the Veteran 
was hospitalized in April 2005 because, by the Veteran's 
report, he needed help with his behavior patterns.  The 
Veteran also reported at that time that he had been suicidal.  
He reported that two years prior, he tried to overdose on 
cocaine and sought treatment.  He reported that he had been 
suicidal for two years.  The private records show that the 
Veteran received treatment at the private facilities until 
October 2005.  

The record shows the first diagnosis of a psychiatric 
disorder other than PTSD over thirty years after service 
separation.  The Board notes that this lengthy period with no 
evidence of pertinent diagnosis or treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  There is no medical evidence or other competent 
evidence of a relationship between the psychiatric disorders 
and the Veteran's period of service.  In fact, there is no 
competent evidence which indicates that the Veteran's current 
psychiatric disorder may be associated to service.  

The Board has considered the provisions of 38 C.F.R. § 
3.303(b).  The record shows that the Veteran has reported 
having depression since service.  See the Veteran's testimony 
before the Board in May 2009.  The Board has considered these 
statements.  Even if the Board concedes that the Veteran had 
continuity of symptoms of depression symptoms since service, 
the Veteran's claim still fails based upon the lack of 
medical nexus associating the continuity of symptoms to the 
current psychiatric disorders.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some medical evidence of a nexus to service.  
For service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  As discussed above, there is no 
competent evidence of record which establishes that the 
current psychiatric disorders are related to any injury or 
disease that occurred in service or to any symptoms in 
service.  The Board also notes that service connection for 
PTSD is established and the criteria for rating PTSD 
contemplates depressed mood or symptoms of depression.  For 
these reasons, the Board finds that service connection for a 
psychiatric disorder other than PTSD is not warranted on the 
basis of continuity of symptomatology.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the Veteran's 
psychiatric disorder to include major depression, depressive 
disorder, attention deficit disorder, mood disorder, and 
bipolar disorder was incurred during service or is related to 
an in-service injury or trauma.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a psychiatric disorder is 
not warranted.

Duty to Notify and Duty to Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in August 
2005, November 2005, and March 2006, prior to the initial 
adjudication of the claim.  The letters notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  The letters 
informed the Veteran as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The 
record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  Service treatment records 
were obtained.  Private medical records identified by the 
Veteran were obtained.  There is no identified relevant 
evidence that has not been accounted for.  VA examinations 
were performed in 2006 and 2007 in order to obtain medical 
evidence as to the nature and severity of the claimed 
disabilities.  The Board acknowledges the Veteran's 
contentions that the examinations were not adequate.  
However, the Board finds that the VA examinations, conducted 
by a VA psychiatrist and a VA psychologist, are adequate for 
VA purposes.  Additionally, the competence of the medical 
examiner is presumed and there is no evidence of bias in the 
report.  The report discusses the Veteran's history and 
pertinent clinical findings.  Thus, no additional action in 
this regard is needed.  See generally, Cox v. Nicholson, 20 
Vet. App. 563, 568-70 (2007) (holding that VA may satisfy its 
duty to assist by providing a medical examination conducted 
by one able to provide "competent medical evidence" under 
38 C.F.R. § 3.159(a)(1), including nurse practitioners).  See 
also Morris v. West, 11 Vet. App. 174, 175 (1998) (per curiam 
order) (stating that even when a claimant "sincerely believe 
[s] that he has a grievance," that is not enough to show 
partiality or bias).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for PTSD is granted. 

Entitlement to service connection for a psychiatric disorder 
to include major depression, depressive disorder, attention 
deficit disorder, mood disorder, and bipolar disorder is not 
warranted, and the appeal is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


